Exhibit 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with the accompanying Yearly Report on Form 10-KSB of Catalyst Ventures Incorporatedfor theyear ending December 31, 2007, I, Kenneth S. Green, Chief Executive Officer and Chief Financial Officer of Catalyst Ventures Incorporated hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: 1. Such Yearly Report of Form 10-KSB for theyear ending December 31, 2007, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Yearly Report on Form 10-KSB for theyear ended December 31, 2007, fairly represents in all material respects, the financial condition and results of operations of Catalyst Ventures Incorporated Date: May20, 2008 Catalyst Ventures Incorporated By: /s/Kenneth S. Green Kenneth S. Green Chief Executive Officer Chief Financial Officer
